UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                       :
 JOHN JACKSON,                                         :
                                                       :
                         Petitioner,                   :
                                                       :           16cv9595
                -against-                              :
                                                       :           MEMORANDUM & ORDER
 MR. GRAHAM, Superintendent of Auburn                  :
 Correctional Facility,                                :
                                                       :
                         Respondent.                   :
                                                       :

WILLIAM H. PAULEY III, Senior United States District Judge:

               John Jackson brings this petition for a writ of habeas corpus pursuant to 28 U.S.C.

§ 2254, seeking an order vacating his judgment of conviction. This Court referred the matter to

Magistrate Judge Debra C. Freeman for a Report and Recommendation. On December 18, 2018,

Magistrate Judge Freeman recommended that this Court deny Jackson’s petition in its entirety as

time barred (the “Report”). (ECF No. 34.) Jackson did not file formal objections but referenced

objections in several letters he filed in the wake of the Report. (See ECF Nos. 37-39.)

Nevertheless, this Court granted Jackson a further opportunity to file formal objections. (ECF

No. 40.) Jackson failed to do so. Accordingly, this Court construes Jackson’s various letters as

his objections to the Report (the “Objections”). Having reviewed the Report and the underlying

record, this Court adopts the Report in full and overrules the Objections. Accordingly, the

petition is dismissed.
                                          DISCUSSION

I.     Legal Standard

               A district court “may accept, reject, or modify, in whole or in part, the findings or

recommendations” of a magistrate judge. 28 U.S.C. § 636(b)(1). This Court reviews de novo

the portions of the Report to which objections are made and reviews the remainder for clear error

on the face of the record. 28 U.S.C. § 636(b)(1); Mulosmanaj v. Colvin, 2016 WL 4775613, at

*2 (S.D.N.Y. Sept. 14, 2016). To trigger de novo review, objections “must be specific and

clearly aimed at particular findings in the magistrate judge’s proposal.” George v. Prof’l

Disposables Int’l, Inc., 221 F. Supp. 3d 428, 433 (S.D.N.Y. 2016) (citation and quotation mark

omitted). Conclusory or general objections are only entitled to clear error review. Pineda v.

Masonry Constr., Inc., 831 F. Supp. 2d 666, 671 (S.D.N.Y. 2011).

               Because Jackson is proceeding pro se, his petition is held to “less stringent

standards than [those] drafted by lawyers.” Santiago v. United States, 187 F. Supp. 3d 387, 388

(S.D.N.Y. 2016) (quoting Haines v. Kerner, 404 U.S. 519, 520 (1972)). And this Court must

liberally construe his papers “to raise the strongest arguments they suggest.” Green v. United

States, 260 F.3d 78, 83 (2d Cir. 2001) (quotation marks omitted). However, pro se litigants are

“not exempt from compliance with relevant rules of procedural and substantive law.” Carrasco

v. United States, 190 F. Supp. 3d 351, 352 (S.D.N.Y. 2016) (quotation marks omitted).

               The only parts of the Objections that address the Report’s reasoning—even

tangentially—are several appendices discussing Jackson’s mental health in 2008 and 2018. This

Court construes those documents to argue that Jackson was unable to timely file his petition due

to mental health issues. However, while the appendices may suggest that Jackson had mental

health issues, they do not show how those issues affected Jackson’s ability to file his petition on



                                                 2
time. Indeed, as discussed in the Report, Jackson filed numerous legal documents between 2008

and 2013, demonstrating that any mental health issues did not impede his ability to litigate cases.

And surely mental health issues from 2018—long after the statute of limitations had run—are

irrelevant. Moreover, even if the appendices were relevant, this Court need not consider

documents filed with objections that were not on the record before the magistrate judge. See

Taebel v. Sonberg, 2018 WL 2694429, at *1 (S.D.N.Y. June 5, 2018); Fischer v. Forrest, 286 F.

Supp. 3d 590, 603 (S.D.N.Y. 2018).

               Beyond those appendices, the Objections do not specifically address any of the

Report’s reasoning. Accordingly, they are entitled only to clear error review. This Court has

reviewed Magistrate Judge Freeman’s thorough and well-reasoned Report and finds that it is not

erroneous on its face. See 28 U.S.C. § 636(b)(1)(C). Therefore, the Report is adopted in its

entirety, the Objections are overruled, and the petition is dismissed

                                         CONCLUSION

               For the foregoing reasons, this Court adopts the Report in full and the petition is

dismissed. Because Jackson has not made a substantial showing of the denial of a constitutional

right, a certificate of appealability will not be issued. See 28 U.S.C. § 2253(c). This Court

further certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Memorandum &

Order would not be taken in good faith. See Coppedge v. United States, 369 U.S. 438, 444

(1962). The Clerk of Court is directed to terminate all pending motions, mark this case as

closed, and mail a copy of this Memorandum & Order to Jackson.

Dated: August 1, 2019
       New York, New York




                                                 3
